ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
DynCorp International LLC                    ) ASBCA No. 61950
                                             )
Under Contract No. W52P1J-07-D-0007          )

APPEARANCES FOR THE APPELLANT:                  Holly A. Roth, Esq.
                                                Elizabeth Leavy, Esq.
                                                William T. Kirkwood, Esq.
                                                 Reed Smith, LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Arthur M. Taylor, Esq.
                                                 DCMA Chief Trial Attorney
                                                Srikanti Schaffner, Esq.
                                                 Trial Attorney
                                                 Defense Contract Management Agency
                                                 Carson, CA

                             ORDER OF DISMISSAL

      The Board received DynCorp’s December 30, 2020 Motion to Dismiss its
Motion for Reconsideration in the subject appeal. The government does not object to
the Motion to Dismiss. Accordingly the appeal is Dismissed with prejudice.

      Dated: January 7, 2021



                                           CRAIG S. CLARKE
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61950, Appeal of DynCorp
International LLC, rendered in conformance with the Board’s Charter.

       Dated: January 8, 2021



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2